Filed 6/20/22 P. v. Pacheco CA2/4

             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                  SECOND APPELLATE DISTRICT
                                                DIVISION FOUR




 THE PEOPLE,                                                         B313771


           Plaintiff and Respondent,                                 (Los Angeles County
                                                                     Super. Ct. No. BA401305)

           v.


 JOSEPH ALCARAZ PACHECO,


           Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of Los Angeles County,
David R. Fields, Judge. Dismissed.
     Theresa O. Stevenson, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             INTRODUCTION
       Appellant Joseph Pacheco appeals the denial of his petition for
resentencing under Penal Code section 1170.95.1 In 2012, appellant and three
other members of a criminal street gang met with a fellow gang member,
Anaya, at an apartment to collect money for a drug deal.2 After discovering
information on Anaya’s phone leading them to believe Anaya was an
informant for law enforcement, the men locked Anaya in the bathroom and
then appellant and the others struck him in the face. The four assailants
later reentered the bathroom; appellant and another man were armed with
handguns. The men injected Anaya with methamphetamine, tied his hands
behind his back, placed a sweatshirt over his head, and led him out of the
apartment to a nearby truck.
       Two of the men drove away with Anaya in the truck; appellant, who
was wearing a GPS tracking device as a condition of parole, remained in the
apartment. The two men drove Anaya to an alley and shot him in the head.
Anaya survived the shooting, and subsequently identified appellant and the
other men as his assailants.
       In 2013, a jury found appellant guilty of attempted murder,
kidnapping, and possession of a firearm by a felon. (§§ 187, subd. (a); 207,
subd. (a); 29800, subd. (a)(1).) The jury found true allegations that the
attempted murder was premeditated, willful, and deliberate, and also found
true the associated gun and gang enhancement allegations as to each count.
Appellant admitted a prior conviction for which he served a prison term. (§
667.5, subd. (b).) The trial court sentenced appellant to a total term of 36
years to life.
       Appellant and his three co-defendants appealed their convictions.
Appellant argued there was insufficient evidence to support the jury’s finding
that he aided and abetted in the kidnapping and attempted murder of Anaya.

1     All further statutory references are to the Penal Code unless otherwise
indicated.
2
      On our own motion, we take judicial notice of our prior opinion in this
matter, People v. Vargas (July 14, 2015, B252948) [nonpub. opn.]. The
procedural and factual background set forth here is drawn from this opinion.
We affirmed appellant’s conviction in our prior unpublished opinion, People v.
Vargas (July 14, 2015, B252948) [nonpub. opn.]. We noted that the jury was
instructed on direct aider and abettor liability, and the prosecution declined
to proceed on a natural and probable consequences theory. We found that
there was substantial evidence in the record to support appellant’s
convictions as a direct aider and abettor, reasoning that appellant was
present when his co-defendant, Vargas, asked Anaya whether Anaya was an
informant, appellant “participated in beating up Anaya, and he was present
and armed with a .45–caliber handgun when Vargas injected Anaya with
methamphetamine. Pacheco was also present when Vargas placed a sweater
over Anaya's head and took him out of the apartment. On this record, a
reasonable jury could infer that Pacheco knew that his fellow gang members,
who were armed with handguns, would take Anaya, who was suspected of
being an informant, to another location and shoot him.” We also found that
appellant “aided the offenses by participating in beating Anaya and provided
an armed presence when Vargas was injecting him with methamphetamine,
both acts that rendered Anaya more malleable and less likely to resist the
kidnapping and shooting.”
      On August 11, 2020, appellant filed a petition for resentencing under
Penal Code section 1170.95. Appellant asserted that he had been convicted of
attempted murder under the felony murder rule or natural and probable
consequences doctrine and could not now be convicted of attempted murder
because of changes made to Penal Code sections 188 and 189. 3 The trial
court appointed counsel for appellant and both parties filed briefs. The
prosecution argued that appellant was ineligible because he was prosecuted

3     Appellant initially checked the boxes on his form petition stating that
he was convicted of murder, rather than attempted murder. The trial court
recognized that appellant was convicted of attempted murder and continued
the proceedings. Section 1170.95 was subsequently amended by Senate Bill
No. 775 (Stats. 2021, ch. 551), effective January 1, 2022, to include “persons
who were convicted of attempted murder or manslaughter under a theory of
felony murder and the natural and probable consequences doctrine.”
Although the trial court proceedings here concluded in 2021, there was no
contention that appellant was ineligible for relief because he committed
attempted murder rather than murder.
solely on a theory that he intended to kill while directly aiding and abetting
the attempted murder; accordingly, the jury was not instructed on felony
murder or the natural and probable consequences doctrine. The prosecution
attached as exhibits our prior appellate opinion and the written jury
instructions given at trial.
       The court held a hearing on July 8, 2021 regarding whether appellant
had made a prima facie case for relief, which would result in the court issuing
an order to show cause and setting an evidentiary hearing. At the hearing,
the court indicated it was inclined to deny the petition. Appellant’s counsel
submitted based on the record of conviction.
       The trial court denied the petition, finding that appellant failed to
establish a prima facie case that he was entitled to relief. Citing our prior
opinion, the court found that appellant was convicted under a direct aider
and abettor theory and the jury was not instructed on a natural and probable
consequences theory. Accordingly, the court concluded that appellant was
ineligible for relief as a matter of law. Appellant timely appealed.
       Appellant’s appointed counsel filed a brief raising no issues and
requesting that this court independently review the record for arguable
issues pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) rather than
follow the procedures of People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano). We directed counsel to send the record and a copy of the brief to
appellant, and notified him of his right to respond within 30 days. We have
received no response.
       We conclude that appellant is not entitled to Wende review and dismiss
the appeal pursuant to Serrano. “In an indigent criminal defendant’s first
appeal as a matter of right, the Court of Appeal must independently review
the record if appointed counsel represents he or she has found no arguable
issues.” (Conservatorship of Ben C. (2007) 40 Cal.4th 529, 535, citing Anders
v. California (1967) 386 U.S. 738; Wende, supra, 25 Cal.3d 436.) A defendant
is not entitled to such review “in subsequent appeals.” (Serrano, supra, 211
Cal.App.4th at p. 503; see also People v. Kisling (2015) 239 Cal.App.4th 288,
290.) As this is an appeal from a motion for postjudgment relief, not a first
appeal as a matter of right, appellant is not entitled to Wende review. (See
People v. Cole (2020) 52 Cal.App.5th 1023, 1028, review granted Oct. 14,
2020, S264278 (Cole); People v. Scott (2020) 58 Cal.App.5th 1127, review
granted Mar. 17, 2021, S266853 (Scott).) We agree with our colleagues in
Scott, supra, 58 Cal.App.5th at p. 1131 that we retain discretion to conduct a
Wende-type review, but that such discretion “should be exercised when there
is some reason to do so, not as a routine matter.” There is no reason to do so
here, where it is readily apparent that appellant’s section 1170.95 petition
cannot succeed as a matter of law. (See Scott, supra, 58 Cal.App.5th at pp.
1131-1132.)
       Neither appellant nor his counsel has raised any claims of error. We
accordingly follow the procedures of Serrano and dismiss the appeal as
abandoned. (Scott, supra, 58 Cal.App.5th at p. 1132; Cole, supra, 52
Cal.App.5th at p. 1040; Serrano, supra, 211 Cal.App.4th at pp. 503-504.)

                               DISPOSITION
      The appeal is dismissed.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                COLLINS, J.


We concur:


WILLHITE, ACTING P.J.


CURREY, J.